internal_revenue_service number release date index number ------------------------------------------ ------------------------------------------------- ----------------------- ------------------------------------ legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------ telephone number --------------------- refer reply to cc fip b02 plr-104519-11 date date taxpayer ------------------------------------------------------------ -------------------------------------------------- ------------ ------------------------------------------------------ ---------------------------------------- ---------------------- ------------------------- ---- ---- ---- ------ ---- ------ state advisor dealer manager date date a b c d e f dear ------------------ plr-104519-11 this is in reply to your letter requesting rulings on behalf of taxpayer you have requested rulings that the issuance of two classes of common_stock with different distribution fees as described below will not cause dividends_paid by taxpayer with respect to its shares to be preferential dividends within the meaning of sec_562 of the internal_revenue_code the issuance of two classes of common_stock with different distribution fees will not cause taxpayer to fail to qualify as a real_estate_investment_trust reit under part ii of subchapter_m of the code and the deferred distribution fees described below will be deductible under sec_162 facts taxpayer is a corporation organized under the laws of state that intends to qualify as a reit within the meaning of sec_856 taxpayer uses an overall accrual_method of accounting and the calendar_year as its taxable_year taxpayer will be externally managed by advisor taxpayer intends through its operating partnership to invest primarily in freestanding single-tenant retail properties in the united_states net leased to investment grade and other creditworthy tenants taxpayer may also invest in other real_estate related investments taxpayer’s primary investment objectives are to preserve and protect capital provide attractive and stable cash distributions and increase the value of assets in order to generate capital appreciation taxpayer’s shares of common_stock are not listed on a securities exchange stockholders will however obtain liquidity for their shares through taxpayer’s share repurchase plan the repurchase plan would generally allow stockholders to request on a daily basis that taxpayer redeem their shares at the net asset value nav per share taxpayer’s shares will be distributed on a reasonable best efforts basis through dealer manager non-traded reits have been subject_to criticisms for lack of liquidity lack of market pricing of their shares and advisory fees based on the cost of assets rather than performance taxpayer intends to address those issues with its proposed structure taxpayer proposes to adopt a multiple class structure the multi-class structure under the multi-class structure taxpayer will issue two different classes each a class of shares of its common_stock retail shares which will bear certain upfront fees and commissions the retail shares and institutional shares which are intended for those investors with accounts managed by registered investment advisors rias including wrap accounts the institutional shares the retail shares will bear a selling commission equal to a of the gross_proceeds of taxpayer’s primary offering the selling commission and a dealer manager fee equal to b of the gross_proceeds of taxpayer’s primary offering the dealer manager fee each investor will pay taxpayer the selling commission and the dealer manager fee in connection with its acquisition of retail shares and plr-104519-11 taxpayer will in turn pay both the selling commission and the dealer manager fee to the dealer manager the institutional shares will bear an annual asset-based distribution fee which will be deducted from the nav on the institutional shares the deferred distribution fee equal to c of the nav per institutional share provided that with respect to each institutional share held by an investor the deferred distribution fee will be capped at d of the gross_proceeds from the sale of the institutional share taxpayer will accrue the deferred distribution fee daily and pay it to the dealer manager monthly taxpayer represents that the deferred distribution fee is substantially equivalent to fees that are subject_to rule 12b-1 c f_r sec_270 12b-1 under the investment_company act of usc 80a-1 et seq as amended 12b-1 fees taxpayer will institute a distribution reinvestment plan the drip which will allow investors to elect to have the distributions they receive from taxpayer reinvested in whole or in part in additional shares of the class of stock on which they receive their distributions the purchase_price per share under the drip will be equal to taxpayer’s nav per share determined on a class by class basis on the date that the distribution is payable after giving effect to the distribution no selling commission or dealer manager fee will be payable with respect to retail shares purchased under the drip no deferred distribution fee will be payable with respect to institutional shares purchased under the drip however because the deferred distribution fee reduces the nav for all institutional shares it indirectly affects those institutional shares issued under the drip taxpayer will pay advisor an annual advisory fee based on performance calculated on the basis of taxpayer’s total return to stockholders payable annually in arrears such that for any year in which the taxpayer’s total return on stockholders’ capital exceeds e per annum advisor will be entitled to f of the excess total return not to exceed d of the aggregate total return for that year consistent with the statement of policy regarding real_estate_investment_trusts revised and adopted by the north american securities administrators association nasaa the nasaa reit guidelines advisor will also be entitled to receive subordinated distributions of the following amounts from taxpayer’s operating partnership pursuant to a special limited_partnership_interest in the operating partnership held by advisor subordinated participation in net sales proceeds in general taxpayer expects this to be an amount equal to f of the remaining net sales proceeds after the return_of_capital contributions plus payment to investors of an annual e cumulative pre-tax non-compounded return on the capital contributions by investors plr-104519-11 subordinated incentive listing distribution in general taxpayer expects to be an amount equal to f of the amount by which the sum of taxpayer’s adjusted market_value plus distributions exceeds the sum of the aggregate capital contributed by investors plus an amount equal to an annual e cumulative pre- tax non-compounded return to investors if taxpayer is listed on a national securities exchange taxpayer will also pay certain expenses and fees each of which will be allocated between the retail shares and the institutional shares based on the relative nav for each class these expenses include but are not limited to asset management fees acquisition fees real_estate commissions and operating expense reimbursement each retail share and institutional share will be entitled to one vote per share taxpayer represents that the only fees that will be specially allocated between the retail shares and the institutional shares are the selling commission the dealer manager fee and the deferred distribution fee on date taxpayer filed a registration_statement on form s-11 to register its shares of common_stock to be offered to the public with the securities_and_exchange_commission sec taxpayer amended its registration_statement on date taxpayer expects to engage in a primary offering of its shares for a three-year period from the effective date of its registration_statement because taxpayer’s shares will not be listed on a national securities exchange its shares will not be covered securities as defined by the national securities markets improvement act of therefore taxpayer will have to register its shares for sale to the public in each of the states the district of columbia and puerto rico before offers and sales may be made in those jurisdictions taxpayer has filed its registration_statement with the states where it intends to offer its shares taxpayer will be subject_to continued compliance with the rules and regulations of the sec and applicable state laws while it offers and sells shares it will also be subject_to ongoing compliance under the securities and exchange act and state laws while some of the states will approve the offering conditioned only upon it being declared effective by the sec without further review the offering is subject_to a merit review by the securities regulators in up to states the merit review process involves the consideration by state securities regulators of whether an offering is fair just and equitable applying both objective and subjective standards law and analysis sec_857 requires in part that a reit’s deduction for dividends_paid for a tax_year as defined in sec_561 but determined without regard to capital_gains dividends equal or exceed of its reit taxable_income for the tax_year determined without regard to the deduction for dividends_paid and by excluding any net_capital_gain plr-104519-11 sec_561 defines the deduction for dividends_paid for purposes of sec_857 to include dividends_paid during the taxable_year sec_561 applies the rules of sec_562 for determining which dividends are eligible for the deduction for dividends_paid under sec_561 sec_562 provides that the amount of any distribution will not be considered as a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata the distribution must not prefer any shares of stock of a class over other shares of stock of that same class the distribution must not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by stockholders to that preference in general stock issuance expenses are capital expenditures not deductible under ' see 651_f2d_828 2nd cir however revrul_73_463 1973_2_cb_34 provides an exception to the general_rule revrul_73_463 holds that stock issuance expenses of an open-end investment_company not incurred in the initial 90-day offering period are deductible as ordinary and necessary business_expenses revrul_94_70 1994_2_cb_17 amplifies revrul_73_463 and holds that 12b-1 fees are indistinguishable from the stock issuance expenses deductible under revrul_73_463 revproc_99_40 1999_2_cb_565 describes conditions under which distributions made to a shareholder of a regulated_investment_company ric may vary and nevertheless be deductible as dividends under sec_562 revproc_99_40 provides in part that variations in distributions to shareholders that exist solely as a result of certain allocations of fees and expenses described in the revenue_procedure do not prevent the distributions from being dividends under sec_562 the requirements of revproc_99_40 are based on similar requirements contained in rule 18f-3 c f_r 18f-3 under the investment_company act of u s c 80a-1 et seq act that are meant to ensure the fair and equal treatment of shareholders one requirement of revproc_99_40 is that the advisory fee must not be charged at different rates for different groups of shareholders however the groups of shareholders may be allocated and may pay a different advisory fee to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions in the advisory contract to the different investment performance of each group of shareholders as a reit taxpayer is not within the scope of revproc_99_40 however congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations the legislative_history underlying the tax treatment of reits indicates congress generally intended to equate the tax treatment of reits with the treatment accorded rics reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess rics and reits are each subject_to the requirements under sec_562 plr-104519-11 prohibiting preferential dividends in order to be entitled to a deduction for dividends_paid under sec_561 under the multi-class structure distributions payable to holders of the proposed retail shares and the institutional shares will differ only by reason of the special_allocation of the selling commission and dealer manager fee to the retail shares and the deferred distribution fee to the institutional shares and differences attributable to different net asset values of each class as permitted under revproc_99_40 with respect to rics the advisory fee is charged at the same rate for each class consistent with the requirement for rics under revproc_99_40 the retail shares and the institutional shares may be allocated and may pay a different advisory fee but only to the extent that any difference in amount_paid is the result of the application of the same performance fee provisions of the advisory contract which is also consistent with the requirement for rics under revproc_99_40 also although taxpayer is not governed by rule 18f-3 it is subject_to numerous sec state and financial industry regulatory authority finra restrictions regulations and oversight with respect to its stock offerings operations and rights of its stockholders taxpayer’s offering is subject_to a merit review that is specifically intended to ensure that stockholders are treated fairly the state review process entails an extensive response process that can last for several months the registration of the offering in the states will expire in most cases after one year and in some cases sooner in order to continue offering shares in those states taxpayer will be required to renew the offering separately with each state the renewal process is generally less involved than the initial registration of the offering but it will still include a merit review by some of the states nasaa has established the nasaa reit guidelines for review of offerings by non-listed reits the nasaa reit guidelines which have been adopted largely intact by all of the states contain comprehensive investor protections for example the nasaa reit guidelines require that a reit’s board_of directors be comprised of a majority of independent directors the nasaa reit guidelines also require a determination by taxpayer’s independent directors that the total fees and expenses of taxpayer are reasonable to holders of both classes this will entail a determination as to whether different expenses charged to different classes are reasonable in addition to the regulatory review of taxpayer’s continuous offering by the sec and states finra rule governs the behavior of financial advisors who participate in taxpayer’s offering pursuant to finra rule all finra member firms who recommend the purchase of taxpayer’s shares to a potential investor must have reasonable grounds to believe the investment is suitable for such investor on the basis of information obtained from the investor concerning his investment objectives other investments financial situation and needs and any other information known by the finra member or registered_representative finra also requires that finra member firms that participate in taxpayer’s offering have reasonable grounds to believe that all plr-104519-11 material facts regarding the program are adequately and accurately disclosed by the program for a continuous offering this obligation applies throughout the duration of the offering as a reit taxpayer is not within the scope of revproc_94_70 and the deferred distribution fee is not technically a 12b-1 fee however as noted above congress and the service have acknowledged the similarity between rics and reits in many areas and have afforded them similar treatment in many situations furthermore the deferred distribution fee is imposed in a manner consistent with 12b- fees accordingly we conclude that taxpayer’s issuance of the retail shares and the institutional shares as described above will not cause dividends_paid by taxpayer with respect to the retail shares and the institutional shares to be preferential dividends within the meaning of sec_562 furthermore the issuance of the retail shares and the institutional shares will not cause taxpayer to fail to qualify as a reit in addition the deferred distribution fee will be deductible under sec_162 except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code furthermore no opinion is expressed concerning the accuracy of the nav of taxpayer’s stock for purposes of subchapter_m this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely jonathan d silver________________ jonathan d silver assistant to the branch chief branch office of associate chief_counsel financial institutions products
